El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública otorgada en el pueblo de San Sebas-tián a 8 de diciembre 1913 por ante el Notario Don Juan B. Soto, celebraron contrato de sociedad industrial y agrícola el demandante Leopoldo González y el demandado Manuel Cabrero Eomán, estableciendo entre otras estipulaciones de que no es necesario hacer mención, las siguientes: (a) La razón social de dicha sociedad sería “Leopoldo González Ba-dillo, Sociedad en Comandita,” con domicilio en dicho pueblo; (b) su duración, cinco años a contar desde Io. de enero de 1914, término prorrogable a cinco años más, previa con-formidad de los socios; (c) su objeto, la siembra y elabora-ción de tabaco y el cultivo de cualesquiera otros frutos, para lo cual podrían establecerse las factorías y sucursales que fueran necesarias; (d) el capital social, la suma de $1,000 que se comprometía a imponer el demandado Cabrero Román en concepto de comanditario con el interés del 12 por ciento *343anual que sería liquidado al vencimiento de cada año; (e) sería socio gestor Leopoldo González Badillo, quien como tal tendría a su cargo la administración de la sociedad con el uso de la firma social y la dirección de la fábrica y cultivos que hubieran de hacerse, aunque en la elección de empleados y trabajadores habría de ponerse de acuerdo con el otro socio Cabrero Román.
. Alegando Leopoldo González la celebración con Cabrero Román del contrato de que se deja hecho mérito y su falta de' cumplimiento por Cabrero Román, por no haber entregado--los $1,000 que debía aportar como socio comanditario, nece-sarios para comenzar las negociaciones de la compañía, a. pesar dé los varios requerimientos que se le habían hecho,, presentó demanda ante la Corte de Distrito de Aguadilla en 25 de febrero de 1914 contra Manuel Cabrero Roman, com súplica de que éste sea condenado a entregar al demandante-la expresada suma de $1,000 para dar comienzo en sus fun-ciones de gestor al negocio de la compañía, y se condene asi-mismo al demandado a cumplir las demás condiciones del contrato celebrado entre ambas partes, con las costas del jui-cio a su cargo, incluso los honorarios del abogado del deman-dante.
El demandado Manuel Cabrero Román al contestar la de-manda admitió haber concurrido con Leopoldo González al otorgamiento de la escritura de sociedad industrial y agrí-cola, obligándose a aportar a ella en concepto de socio coman-ditario la suma de $1,000, pero niega que dicha suma debiera imponerse inmediatamente para dar principio a las opera-ciones del. contrato, pues tal imposición había de verificarse-a medida que lo exigieran las necesidades del negocio, estando.-además sujeta a que se encontraran el local y finca rústica indispensables para el funcionamiento de la sociedad, lo que todavía no se había conseguido.
Celebrado el juicio la Corte de Distrito de A guadilla dictó sentencia en 30 de abril de 1914 por la que declara que el de-mandado está obligado a cumplir con todas las cláusulas y *344condiciones del contrato de sociedad industrial y agrícola cele-brado con el demandante, consignadas en la escritura pública otorgada en San Sebastián con fecha 8 de diciembre de 1913 pór ante el Notario Don Juan B. Soto, y especialmente con la obligación contraída por dicho demandado de aportar a la referida sociedad la suma de $1,000 como capital social, y termina con el pronunciamiento que textualmente dice así: “En su consecuencia se decreta y ordena que dicho deman-dado Manuel Cabrero Román aporte a la expresada socie-dad industrial y agrícola denominada ‘Leopoldo Gronzález y Badillo, Sociedad en Comandita,’ la referida suma de $1,000 y al efecto se dispone que dicho demandado retenga y conserve por ahora dicha suma a la disposición tan solo del de-mandante Leopoldo Gronzález en su carácter de socio gestor hasta que la sociedad esté definitivamente constituida y dé principio a sirs operaciones sociales, en cuyo caso la parte restante de dicho capital social, después de cubrirse los gas-tos de instalación de la sociedad, deberá ingresar en la caja, de ésta; y entendiéndose que dicho socio gestor no podrá disponer del todo o parte del capital relacionado sino para invertirlo en beneficio de la sociedad y para atender a los fines y al objeto principal para los cuales se constituyó. Se ordena además que el demandado Manuel Cabrero Román pague las costas y honorarios de abogado.”
Contra la anterior sentencia interpuso la representación del demandado recurso de apelación para ante esta Corte Su-prema, y para obtener sú revocación invoca el apelante como motivos legales del recurso los siguientes:
Primero. Falta de causa de acción por parte del 'deman-dante en cuanto la aportación de la suma de $1,000 a ia socie-dad debe ser exigida al demandado por la sociedad como entidad jurídica y no por el demandante como individuo particular, con sujeción a los artículos 1583 y 1584 del Código Civil Revisado y 170 del Código de Comercio.
Segundo. Infracción de los artículos 221 y 225 del Código de Comercio y 1609 del Código Civil Revisado, pues ia falta *345de determinados elementos para el funcionamiento de la socie-dad, cuales eran el local donde liabía de elaborarse el tabaco y la finca o fincas donde babía de sembrarse, es lo mismo que si hubiera concluido el objeto de la sociedad, o en todo caso esa falta constituiría un justo motivo para su disolución, asis-tiendo además al socio en todo caso, el derecho de separarse por su propia voluntad de la sociedad con sujeción a ciertas condiciones.
Tercero. Error en la apreciación de la prueba, puesto que ésta demostró que el demandante como socio gestor había buscado el local y la finca que habían de servir para los fines de la sociedad, sin que el arrendamiento se llevara a efecto por culpa del propio demandante quien no ha demostrado haber hecho diligencias para encontrar local y finca, requi-sito indispensable para que el demandado tuviera la obliga-ción de aportar la cantidad que se le reclama.
Examinemos los anteriores motivos expuestos.
En cuanto al primero, los mismos textos legales que cita •el recurrente demuestran que así en la sociedad civil como en la mercantil cada socio está en el deber de aportar a la sociedad o a la masa común de ella el capital o porción de capital a que se hubiere obligado,, y consecuencia de ello es que el demandado Manuel Cabrero Román está en el deber de aportar a la sociedad Leopoldo González Badillo, Socie-dad en Comandita, la súma de $1,000 que ofreció aportar a ella por escritura pública de 8 de diciembre de 1913.
Aunque el demandante Leopoldo González por modo ex-preso no haya comparecido en el juicio a nombre de la socie-dad expresada y con el carácter de socio gestor de la misma, las alegaciones de la demanda en que afirma ser socio gestor de la sociedad industrial y agrícola constituida por dicha escritura, y la misma súplica de la demanda en que el deman-dante solicita sea condenado el demandado a entregar al demandante la suma de $1,000 para dar comienzo en sus fun-ciones de gestor al negocio de la compañía no dejan la menor ¡dnda de que la acción para el cobro de la expresada suma ha *346sido ejercitada por el demandante en beneficio de la sociedad y no en provecho particular suyo. Así lo entendió el deman-dado Manuel Cabrero Román al no excepcionar la demanda por el fundamento de que no se hubiera obligado con el de-mandante Leopoldo G-onzález sino con la sociedad constituida por ambos. Hoy es tardío su reparo de que el demandante carece de acción, con tanta mayor razón cuanto que por la sentencia se ordena que el demandado aporte a la sociedad la suma de $1,000 y la retenga a la disposición del deman-dante no como particular sino como socio gastor de Leopoldo González Bádillo, Sociedad en Comandita.
Por lo que atañe al segundo motivo del recurso, no son atinentes al caso los preceptos legales en que se funda, pues ninguna de las partes ha solicitado la disolución de la socie-dad Leopoldo González Badillo, Sociedad en Comandita, ni ha px-etendido separarse de ella.
Unicamente se trata de si el demandado está obligado a aportar a dicha sociedad la suma de $1,000 que por escritura pública se obligó a imponer en ella. No cabe discutir en grado-de apelación cuestiones quo no han sido suscitadas en la cor+e inferior.
Respecto del tercer motivo del recurso, examinada la escritura de constitución de la sociedad de que se trata con. los demás elementos de prueba aportados al juicio, no encon-tramos que la aportación de la suma de $1,000 por parte del. demandado se hiciera depender del cumplimiento del requi-sito o condición que supone el apelante.
La parte apelada en su alegato escrito pide la confirma-ción de la sentencia apelada, modificándola a ser posible, en el sentido de que la aportación del capital se haga por el demandado totalmente de una sola vez, sin reclamación alguna; pero como no apeló de dicha sentencia no puede-beneficiarse del recurso interpuesto por el demandado, y care-cemos por tanto de jurisdicción para considerar y decidir si procede o no la modificación pedida.
*3471 ‘ Bn una regla bien establecida que las cortes de apelación exami-narán solamente los errores señalados por el apelante (Jackson v. F. R. W. Co., 14 Cal., 22) y que no se tomarán en consideración aque-llos errores que el apelado alegue haberse cometido por la corte inferior. (Poppe v. Athearn, 42 Cal., 606.)” Puig et al v. Sucesión Polanco, 16 D. P. R., 741.
No terminaremos sin hacer constar que en el escrito de exposición del caso se insertan íntegros los escritos de de-manda y contestación, cuya copia viene también formando parte del legajo de la sentencia. Esa duplicidad de copias es innecesaria. En el escrito de exposición del caso sólo debe hacerse referencia a la demanda, contestación y demás ale-gaciones que forman parte del legajo de la sentencia, según el artículo 299 del Código de Enjuiciamiento Civil, tal como quedó enmendado por la Ley No. 70 de 9 de marzo, 1911, y el juez está en el deber de velar por el cumplimiento de dicha ley, eliminando al impartir su aprobación toda materia inne-cesaria.
Tampoco ha venido en la transcripción de autos la rela-ción breve del caso que ha debido hacer el juez según el ar-tículo 227 del código citado comprendido en la Ley No. 70' de 9 de marzo de 1911, cuya relación, aunque no forme parte necesaria del legajo de la sentencia, conviene venga a esta-' corte, como ya hemos resuelto en otras ocasiones.
Por las razones expuestas procede la confirmación de la sentencia apelada que dictó la Corte de Distrito de'Agua-dilla en 30 de abril de 1914.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.